Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed January 21, 2022.
Claims 1, 7, and 13 have been amended.
Claims 2-6, 8-12, and 14-17 are in a previous presentation.
Claims 1-17 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 1, 7, and 13), which are recited as methods that perform the steps and/or functions of:
Claim 1
Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD: 
analyzing the therapy data to identify one or more trends indicated in the therapy data; 
based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD; 
wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period;
displaying, on a display of a health care provider device, one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight;
receiving, from the insulin delivery system, additional therapy data associated with the PWD; and 
updating one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight to reflect the additional therapy data.

Claim 7
Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD: 
analyzing the therapy data to identify one or more trends indicated in the therapy data; 
based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD; 
based at least partially on one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight, generating one or more therapy recommendations;
wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period;
displaying, on a display of a health care provider device, the one or more therapy recommendations; and
receiving insulin therapy information associated with the one or more therapy recommendations.
Claim 13
 Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD: 
analyzing the therapy data to identify one or more trends indicated in the therapy data; 
based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD; 
wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period;
displaying, on a display of the insulin delivery device or the user device, one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight;
displaying, on the display of the insulin delivery device or the user device, a dialog box for receiving input of insulin therapy information;
receiving, at the dialog box, insulin therapy information related to managing insulin therapy of the PWD; and 
transmitting the insulin therapy information to a health care provider device of a health care provider caring for the patient.


Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of facilitating interactions between a patient with diabetes and their provider, which is performed by the system:
Claim 1
Claim 1 recites steps that perform generating insights comprising clinical advice for managing the insulin therapy of a patient with diabetes, providing a healthcare provider the clinical advice, and updating that advice based on additional insulin therapy information.
This is managing the behavior of the provider by providing instructions for the provider to following when treating the patient (i.e., the treatment recommendations).
Claim 7
Claim 7 recites steps that perform generating insights comprising clinical advice for managing the insulin therapy of a patient with diabetes and allowing a provider to select a treatment recommendation from a list of generated treatment recommendations.
This is managing the personal behavior by providing rules and instructions to the provider by listing the treatment recommendations and having the provider select one.
Claim 13
Claim 13 recites steps that perform generating insights comprising clinical advice for managing the insulin therapy of a patient with diabetes, providing those insights to the patient, and allowing a patient to provide information regarding their treatment and deliver that information to the provider.
This is managing the personal behavior of the patient by providing instructions regarding the information the system wants the patient to provide and receiving that information.

Additionally, all of these are also directed towards managing the interactions between the patient and the provider by giving directions on what information should be received from one party and provided to the other party. 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving different types of information from different devices are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be specific types of therapy insights, wherein the positive insights are an observation regarding a particular statistical parameter about the patient’s monitored data, insulin therapy information, clinical advice for managing the insulin therapy of a patient with diabetes, or therapy recommendations are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of displaying a therapy insight on a dashboard and transmitting insulin therapy information to a health care provider dashboard are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the health care provider, the patient, and the information as being all related to diabetes or insulin therapy are steps that are used to generally link the performance of organizing the human activity to the field of diabetes management. 
The steps reciting generically recited components of a computer system, such as the dashboards being displayed at a device with one or more processors, memory and a display, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a networked system of generic computers capable of displaying a user interface.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as displaying, on the display of a device, or receiving, at the dialog box or medical information portion, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (accessing the data that is to be displayed), sending and receiving data over a network (transmitting information to the health care provider), electronic recordkeeping (updating the therapy insight), or performing repetitive calculations (generating the therapy insights based on the patient’s data). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., a patient device and a provider device, where each device comprises one or more processors, memory and a display) are all generically recited components (see specification, par. [0048], [0190]). The non-computer components recited in the claims (e.g., the insulin delivery device) is recited in the specification as one of several types of generic insulin delivery devices (see par. [0056], which describes example insulin delivery devices as “infusion pumps, injection pens, and inhalers”). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a set of user devices connected over a network facilitating the patient’s diabetes therapy management by receiving information from each party and providing that information and generated recommendations over the network. This is a system of connected generic computers performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-6 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-6 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-6 all recite additional limitations that amount to: insignificant extra-solution activities.
Claims 2-3 all recite additional limitations that describe providing the information to the patient with diabetes, which is the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)), and this data outputting is done by sending and receiving information over a network, which is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claims 4-6 all recite additional limitations that amount to mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving information from either the patient or the provider, and they all specify what type of information and where the data must be received at. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 8-12 are ultimately dependent from Claim(s) 7 and includes all the limitations of Claim(s) 7. Therefore, claim(s) 8-12 recite the same abstract idea of certain methods of organizing human activity of claim 7.
Claims 8-12 all recite additional limitations describing mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving some kind of information, and they further specify what type of information is to be received. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 14-17 are ultimately dependent from Claim(s) 13 and includes all the limitations of Claim(s) 13. Therefore, claim(s) 14-17 recite the same abstract idea of certain methods of organizing human activity of claim 13.
Claims 14-15 recite additional limitations describing mere data gathering and selecting by type and source the data to be manipulated because they all describe receiving some kind of information, and they further specify what type of information is to be received. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 16-17 recite additional limitations that are only nominally or tangentially related to the claimed solution. The claims recite the patient dashboard communicating with a clinical decision support system and the provider dashboard receiving information via the clinical decision support system. This limitation only recites the existence of the clinical decision support system, but there is nothing in the claims that requires any use of the clinical decision support other than for routing the information between the patient and the provider. Extra-solution activities that are only nominally or tangentially related to the abstract idea are considered insignificant extra-solution activities (MPEP 2106.05(g)). Additionally, communication between a patient dashboard and a clinical decision support system and transmitting information to the provider via the clinical decision support system are examples of sending and receiving information over a network, which is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as an insignificant extra-solution activity (MPEP 2106.05(d).II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PG Pub. 2018/0296143) in view of Zhong (US PG Pub. 2017/0053552), in further view of Blahnik (US PG Pub. 2018/0345078) and Ensey (US PG Pub. 2018/0181720).

Claim 1
	Regarding claim 1, Anderson teaches
A method for managing insulin therapy of a person with diabetes (PWD), comprising:
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes.”
Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD
Par. [0043], “The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card).”
Par. [0061], “Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the nutrition application. Therefore, in some cases, the patient measuring device need not necessarily generate patient data using sensors.”
Par. [0064], “Analyte data and patient data may be received at the computing device (310). For example, data may be transmitted wirelessly using a Bluetooth protocol and by wire through a USB connection. In some variations, once a communication channel has been established between the measurement device and the computing device, analyte data and patient data may be automatically transmitted without patient input and/or notification. For example, the analyte measuring device may transmit all the generated data or a subset of data (e.g., set of data not yet received by the computing device) in the background while the patient uses other applications on their smartphone. Additionally or alternatively, the computing device may receive the last test result, all test results, test results from a predetermined time frame, and the like. The received data may be further transmitted to a cloud database. Analyte and patient data stored on a cloud database may be accessible from any account and/or device that is granted access to that data. In some variations, a patient's computing device may connect to another service/platform containing patient data (e.g., activity tracker data, meal data) to receive that data.”
Analyzing the therapy data to identify one or more trends indicated in the therapy data
Par. [0067], “Data trends may be generated by analyzing analyte data against patient data for each patient (314). Data analysis of data from different measurement devices may identify useful trends between analyte data and patient data for output to users (e.g., patients and health care professionals) and permit generation of actionable prompts.”
Based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD
Par. [0029], “For example, data analysis showing that a patient is exhibiting a potentially dangerous trend may be used to output a patient prompt advising them to schedule an appointment with a health care professional, and/or to add an activity notification through their computing device to encourage more physical activity. ”
Par. [0086], “In some variations, a prompt may be generated to suggest setting a notification to test and/or eat based on trend analysis that indicates a consistent failure to test and/or engage in physical activity around a certain time of day. In other variations, a prompt may be generated to suggest setting a notification to test if an interval between tests exceeds a predetermined threshold.”
These show the system analyzing the data trends and generating advice regarding changing the behavior of the patient.
Par. [0091], “In some variations, data analysis of analyte data and patient data indicating consistent low blood glucose after lunch may suggest insulin sensitivity that is higher midday such that the patient may need less insulin around that time. A prompt may be generated to suggest that the patient contact their health care professional to discuss adjusting the patient's insulin-to-carbohydrate ratio during the day. The prompt may also suggest or automatically increase a hypoglycemic alert threshold. A more sensitive threshold may allow a patient in a potentially dangerous condition to be identified more quickly.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis.”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
The ability to analyze the patient’s data and trend analysis of that data and determine the provider should modify the patient’s prescription is generating an insulin dose insight.
Par. [0029], “As another example, data analysis showing that a patient is on a positive trend may be used to generate a prompt providing positive reinforcement to the patient and/or a reduction in the frequency of analyte testing.”
Generating a prompt providing positive reinforcement would be determining a positive insight.
Displaying, on a display of a health care provider device, one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight
Par. [0012], “In some of these variations, the analyte data, the patient data, and the one or more data trends may be received at the health care professional device, and at least one prompt may be output to modify patient behavior and the device settings at the health care provider device.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis. If not (332--No), measurement data and analysis trends may be output to the patient (322). If the prompt should include device setting modifications (332--Yes), then a patient prompt may be output for the health care professional to review (334).”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
Receiving, from the insulin delivery system, therapy data associated with the PWD; and 
Par. [0041], “Patient data generated by the patient measuring device may include, but is not limited to, nutrition data (e.g., meal marking, consumed carbohydrate count, consumed calorie count, etc.), activity or exercise (e.g., calories burned, steps performed, degree or intensity of activity (e.g., based on heart rate levels), duration of activity, etc.), duration or quality of sleep, patient weight, oral or other medications, insulin (e.g., pen, syringe, pump, inhalable, etc.), mood/feeling, stress, hydration, and the like.”
Patient data received from a patient measuring device that includes information regarding a patient’s insulin delivered by a pump is considered to be patient from the insulin delivery system.
Updating one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight 
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription. ”
This shows the system has the ability to provide the provider the same analysis that is available to the patient. It also has the ability to perform additional analysis for the provider before providing modification options related to the patient’s prescription based on the additional analysis.
However, Anderson does not teach
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period
Receiving additional data associated with the patient
Updating one or more of the insights to reflect the additional data
Zhong teaches
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period 
Par. [0262], “The baseline methodologies described above can be utilized to generate and deliver insight messages that are intended to encourage, reward, motivate, or congratulate the patient, or to otherwise provide positive reinforcement in a timely and meaningful manner. Insight messages of this type can include, without limitation: motivational insight messages; adherence insight messages; and reminder insight messages.”
Par. [0263], “Motivational insight messages can be triggered by certain conditions, such as: longer periods of time within the patient's target glucose range; shorter periods of hypoglycemia; shorter periods of hyperglycemia; fewer hypoglycemic episodes; or fewer hyperglycemic episodes.”
This shows that the system can determine motivational insights based on the time for which a glucose level of the PWD was within an acceptable range over an immediately preceding period.
Par. [0264]-[0269] provide examples of motivational insight messages.
Par. [0109], “The “Good Control” outcome indicates that the patient has experienced good glycemic control or management that satisfies certain quantifiable criteria. For example, if the patient's measured or sensed glucose levels were within the target range for more than 20 hours during the last day, then the “Good Control” outcome can be indicated. As another example, if the patient's measured or sensed glucose levels are within the target range for at least 80% of the time during the last week, then the “Good Control” outcome can be indicated.”
Par. [0110], “The exemplary embodiment of the system 100, 300 employs the five differential glycemic outcomes listed here: … (5) Percentage of Time: Good Control. Each of the differential glycemic outcomes listed above is associated with a defined window of time, and each outcome represents a calculated percentage against corresponding thresholds based on values within the defined window of time.”
Par. [0109] and [0110] together show that the system has the ability to measure the percentage that the patient’s blood glucose level was within an acceptable range.
Comparing data metrics to the data metrics during at least a previous month period
Par. [0264]-[0269] provide examples of motivational insight messages, which include month-to-month comparisons
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to provide positive insights regarding a percentage of time when the patient was able to keep their glucose level in an acceptable range over an immediately preceding at least 24-hour period and also be able to compare data metrics to the data metrics during at least a previous month period, as taught by Zhong, because a system that provides messages such as those described in Zhong allows the system “to optimize patient engagement, motivation, and wellbeing during diabetes management by identifying and rewarding patterns associated with best disease management practices, providing positive reinforcement, and providing helpful educational tips and reminders, etc., while not increasing the daily management burden.” (Zhong, par. [0261]).
Blahnik teaches
Indicating that a measured value of the patient measured over an immediately preceding at least 24-hour period was higher than any other measured value of the patient measured over a 24-hour period during at least a previous month period
Par. [0064], “Interface 190 can further include a reference indicator representing supplemental information relevant to the user's activity on any of the first, second, or third indicators 202, 204, or 206. In the illustrated example, the additional reference indicators are shown as reference indicator 208 along the ring of first indicator 202. Examples of supplemental information that can be additionally provided on the display include, non-exclusively, timed-based goals that are adjusted in accordance with a passage of time (e.g., certain percentage(s) of the goal to be completed by certain time(s) of a day, such as 10% to be completed by 10:00 am, 80% to be completed by 9:00 pm, and/or the like. such that the indicator would be moving along the ring throughout the day to indicate the changing percentage of the goal to be completed depending on the time of a day), history of user's past activity (e.g., activity performed by a user of device 100 on a particular day of the week, a highest/lowest or daily average amount of activity of a certain category performed by the user of the device over a month, a week, two days, last day, etc.), activity data of other users different from the user of the device (e.g., a highest/lowest, or daily average amount of activity of certain category performed by other users different from the user of the device), or the like.”
The ability to measure the history of the user’s past activity, which includes the measured “highest/lowest or daily average amount of an activity of a certain category performed by the user of the device over a month” is a measure that is capable of comparing the immediately preceding 24-hour and identifying it as the highest over the preceding month, in cases where the immediately preceding 24-hour period is the highest day for the month.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson and Zhong the ability to indicate the immediately preceding 24-hour period as being higher than any other at least 24-hour period over the last month, as taught by Blahnik, because the ability to measure a user’s performance and then output the results of that performance to a user “may allow a user to discover attributes about its monitored [performance] and/or information about motivation to [continue performing] in the future.” (Blahnik, par. [0037]).
Ensey teaches
Receiving additional data associated with the patient, and updating one or more of the insights to reflect the additional data
Par. [0200], “The MA retrieves the patient from the waiting room, greets the patient by name and escorts the patient from the waiting room into an exam room area for measurement of vital signs. The MA applies an arm cuff that automatically captures blood pressure (BP) and pulse, while the MA observes the respiratory rate. As the BP is captured, the system assesses the BP value as mildly elevated (e.g., 145/92). A task, activity and/or workflow is generated for provider review (e.g., the system recognizes BP is above upper target level of 140/80, etc.). While entering the respiratory rate, the MA observes a system task, activity and/or workflow reminder to measure and enter patient weight (e.g., rule conditions—diabetic, history of elevated body mass index (BMI), no weight measurement in past one year, etc.). The MA enters patient weight and system calculates an updated BMI utilizing a previous height measurement. The weight and BMI values trigger a system assessment of new facts (e.g., rule conditions—diabetic, BMI 41.7, exceeds goal [<25]), for example. ”
The updated weight and BMI values cause the system to perform an additional assessment based on new facts. This new assessment would cause an update to a previous insight determined based on the patient’s previous weight measurement.
See also Par. [0213]-[0231], which describes the system having a record of the existing problems for the patient based on the historical data and can determine new insights regarding patient risks and treatment based on the newly received, updated patient data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson, Zhong, and Blahnik the ability to receive additional patient data and update the determined insights based on the received additional data, as taught by Ensey, because it allows the system to identify any additional issues or insights that might be present in the patient based on the most recent patient data in the context of the longitudinal patient data, even if those issues or insights might not have been indicated by the previously recorded patient data (see Ensey, par. [0200], [0213]-[0222]).

Claim 2
	Regarding claim 2, the combination of Anderson, Zhong, Blahnik, and Ensey teaches all the limitations of claim 1. Anderson further teaches
Sending the insulin therapy information to a PWD dashboard associated with the PWD
Par. [0106], “The prompt may be output to the patient (348) on a computing device as described herein. The prompt may include any of the generated trends and include a suggestion to modify device settings as described herein.”

Claim 3
	Regarding claim 3, the combination of Anderson, Zhong, Blahnik, and Ensey teaches all the limitations of claim 1. Anderson further discloses
Sending the updated therapy insight to a PWD dashboard associated with the PWD
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334.”
Par. [0106], “The prompt may be output to the patient (348) on a computing device as described herein. The prompt may include any of the generated trends and include a suggestion to modify device settings as described herein.”
Par. [0115], “The eighth GUI (540) may optionally include a prompt (542) providing an actionable suggestion of how the patient may increase their wellness indicator and/or observations on how the wellness indicator is derived. The prompt (542) may include observations that may provide additional context to the wellness indicator.”

Claim 4
	Regarding claim 4, the combination of Anderson, Zhong, Blahnik, and Ensey teaches all the limitations of claim 1. Anderson further discloses
Receiving one or more of an insulin therapy care plan and test results entered by the provider
Par. [0093], “In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription.”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”

Claim 5
	Regarding claim 5, the combination of Anderson, Zhong, Blahnik, and Ensey teaches all the limitations of claim 1. Anderson further discloses
Receiving the insulin therapy information from a PWD dashboard, wherein the insulin therapy information is entered by the PWD, at the PWD dashboard
Par. [0043], “The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card). The computing device may receive the data through a network connection, as discussed in more detail herein, or through a physical connection with the device or storage medium (e.g. through Universal Serial Bus (USB) or any other type of port).”
Par. [0044], “The computing device may be configured to receive various types of data. For example, the computing device may be configured to receive a patient's personal data (e.g., gender, weight, birthday, age, height, diagnosis date, anniversary date using the device, etc.), a patient's testing history (e.g., number of tests completed, time each test was completed, date each test was completed, pre or post prandial test markings, how many tests a patient has completed consecutively, etc.), a patient's results history (e.g., glucose level at time test was taken), a patient's diet information (e.g., what a patient had to eat each day, number of alcoholic beverages, amount of carbohydrates consumed, etc.), a patient's exercise information (e.g., if a patient exercised, when the patient exercised, duration of exercise, what type of exercise the patient completed (e.g. biking, swimming, running, etc.), exertion level of the exercise (e.g., low, medium, high), a patient's heart rate during exercise, etc.), general health information of other similarly situated patients (e.g., typical test results for a similar patient at a similar time of day, average of test results for a similar patient after exercise, etc.), or any other information that may be relevant to a patient's treatment.”

Claim 6
	Regarding claim 6, the combination of Anderson, Zhong, Blahnik, and Ensey teaches all the limitations of claim 1. Anderson further discloses
Receiving the insulin therapy information at an HCP dashboard, wherein the insulin therapy information is entered by an HCP
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
Par. [0122], “In some variations, the coach and/or health care professional may transmit information (e.g., images, video, text) to display on the patient computing device while the communication channel with the patient is active. In some variations, one or more prompts presented to a coach may guide the information provided by the coach to the patient.”

Claim 12
	Regarding claim 12, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 7. Anderson further teaches
Receiving input to cause the system to perform an action
Par. [0031], [0083] describe situations where the system is about to perform an action, such as schedule an appointment or modify device settings. The system requests user input before performing those actions.
However, Anderson does not teach
Responsive to receiving the insulin therapy information, sending the insulin therapy information to an electronic medical records system
Ensey teaches
Responsive to receiving the insulin therapy information, sending the insulin therapy information to an electronic medical records system
Par. [0067], “Example processor 130 processes data received at input 110 and generates a result that can be provided to one or more of output 120, memory 140, and communication interface 150… As another example, processor 130 can process updated patient information obtained via input 110 to provide an updated patient record to an EMR via communication interface 150.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson, Zhong, and Blahnik the ability to store input information regarding a patient’s therapy in an electronic medical records system, as taught by Ensey, because it helps manage the patient’s data, which results in improved care (see Ensey, par. [0057]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson, Zhong, and Blahnik, in further view of Gordon (US PG Pub. 2003/0167185).

Claim 9
	Regarding claim 9, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 7. Anderson further teaches
The use of notes as part of the patient data
Par. [0122], “The sixteenth GUI (820) may include patient data including one or more of general health information (e.g., height, weight, gender, age, etc.), prescription information, diagnosis, testing history, charts, timeline, contact information, employer information, insurance information, program information (e.g., diabetes education, motivation, compliance), and notes, and the like.”
However, Anderson does not explicitly teach
Receiving a textual note associated with the one or more therapy recommendations
Gordon teaches
Receiving a textual note associated with the one or more therapy recommendations
Par. [0071], “Clicking on the SOAP (subjective objective assessment and plan) button will display a display screen into which the healthcare provider can enter additional SOAP notes, beyond those automatically generated by the system in conjunction with the user's use of the system, as can be appreciated by one skilled in the art.”
Par. [0081], “The display 402 also includes a subjective-objective assessment and plan (SOAP) section in which can be displayed notes that are entered by the healthcare provider, along with patient data, and so on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson, Zhong, and Blahnik the ability to receive textual notes from the provider associated with any one of the therapy recommendations because it allows the provider to add additional information for the user beyond what would normally be generated by the system (see Gordon, par. [0071]).

Claim(s) 7-8, 10-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anderson, Zhong, and Blahnik.

Claim 7
	Regarding claim 7, Anderson discloses
A method for managing insulin therapy of a person with diabetes (PWD), comprising:
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes.”
Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD
Par. [0043], “The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card).”
Par. [0061], “Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the nutrition application. Therefore, in some cases, the patient measuring device need not necessarily generate patient data using sensors.”
Par. [0064], “Analyte data and patient data may be received at the computing device (310). For example, data may be transmitted wirelessly using a Bluetooth protocol and by wire through a USB connection. In some variations, once a communication channel has been established between the measurement device and the computing device, analyte data and patient data may be automatically transmitted without patient input and/or notification. For example, the analyte measuring device may transmit all the generated data or a subset of data (e.g., set of data not yet received by the computing device) in the background while the patient uses other applications on their smartphone. Additionally or alternatively, the computing device may receive the last test result, all test results, test results from a predetermined time frame, and the like. The received data may be further transmitted to a cloud database. Analyte and patient data stored on a cloud database may be accessible from any account and/or device that is granted access to that data. In some variations, a patient's computing device may connect to another service/platform containing patient data (e.g., activity tracker data, meal data) to receive that data.”
Analyzing the therapy data to identify one or more trends indicated in the therapy data
Par. [0067], “Data trends may be generated by analyzing analyte data against patient data for each patient (314). Data analysis of data from different measurement devices may identify useful trends between analyte data and patient data for output to users (e.g., patients and health care professionals) and permit generation of actionable prompts.”
Based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD
Par. [0029], “For example, data analysis showing that a patient is exhibiting a potentially dangerous trend may be used to output a patient prompt advising them to schedule an appointment with a health care professional, and/or to add an activity notification through their computing device to encourage more physical activity. ”
Par. [0086], “In some variations, a prompt may be generated to suggest setting a notification to test and/or eat based on trend analysis that indicates a consistent failure to test and/or engage in physical activity around a certain time of day. In other variations, a prompt may be generated to suggest setting a notification to test if an interval between tests exceeds a predetermined threshold.”
These show the system analyzing the data trends and generating advice regarding changing the behavior of the patient.
Par. [0091], “In some variations, data analysis of analyte data and patient data indicating consistent low blood glucose after lunch may suggest insulin sensitivity that is higher midday such that the patient may need less insulin around that time. A prompt may be generated to suggest that the patient contact their health care professional to discuss adjusting the patient's insulin-to-carbohydrate ratio during the day. The prompt may also suggest or automatically increase a hypoglycemic alert threshold. A more sensitive threshold may allow a patient in a potentially dangerous condition to be identified more quickly.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis.”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
The ability to analyze the patient’s data and trend analysis of that data and determine the provider should modify the patient’s prescription is generating an insulin dose insight.
Par. [0029], “As another example, data analysis showing that a patient is on a positive trend may be used to generate a prompt providing positive reinforcement to the patient and/or a reduction in the frequency of analyte testing.”
Generating a prompt providing positive reinforcement would be determining a positive insight.
Based at least partially on one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight, generating one or more therapy recommendations
Par. [0017], “In some variations, an intervention plan may be generated for the selected patient using one or more of the data trends, and the intervention plan may be output to the health care professional.”
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription. ”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
Displaying, on the display of a healthcare provider device, the one or more therapy recommendations
Par. [0012], “In some of these variations, the analyte data, the patient data, and the one or more data trends may be received at the health care professional device, and at least one prompt may be output to modify patient behavior and the device settings at the health care provider device.”
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription. ”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
Receiving insulin therapy information associated with the one or more therapy recommendations
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing). In some variations, the patient prompt for health care professional review may comprise one or more of medical suggestions (e.g., medical information related to facts and information) and medical advice (e.g., diagnosis and/or prescribing a treatment for a medical condition).”
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334. Additionally or alternatively, the health care professional may execute a prompt to modify device settings of the health care professional device. The device settings may be modified (338) for one or more patient computing devices and health care professional devices. One or more of steps 336 and 338 may be at least partially performed by a controller of a remote server (220) and/or computing device (222).”
However, Anderson does not teach
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period
Zhong teaches
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period 
Par. [0262], “The baseline methodologies described above can be utilized to generate and deliver insight messages that are intended to encourage, reward, motivate, or congratulate the patient, or to otherwise provide positive reinforcement in a timely and meaningful manner. Insight messages of this type can include, without limitation: motivational insight messages; adherence insight messages; and reminder insight messages.”
Par. [0263], “Motivational insight messages can be triggered by certain conditions, such as: longer periods of time within the patient's target glucose range; shorter periods of hypoglycemia; shorter periods of hyperglycemia; fewer hypoglycemic episodes; or fewer hyperglycemic episodes.”
This shows that the system can determine motivational insights based on the time for which a glucose level of the PWD was within an acceptable range over an immediately preceding period.
Par. [0264]-[0269] provide examples of motivational insight messages.
Par. [0109], “The “Good Control” outcome indicates that the patient has experienced good glycemic control or management that satisfies certain quantifiable criteria. For example, if the patient's measured or sensed glucose levels were within the target range for more than 20 hours during the last day, then the “Good Control” outcome can be indicated. As another example, if the patient's measured or sensed glucose levels are within the target range for at least 80% of the time during the last week, then the “Good Control” outcome can be indicated.”
Par. [0110], “The exemplary embodiment of the system 100, 300 employs the five differential glycemic outcomes listed here: … (5) Percentage of Time: Good Control. Each of the differential glycemic outcomes listed above is associated with a defined window of time, and each outcome represents a calculated percentage against corresponding thresholds based on values within the defined window of time.”
Par. [0109] and [0110] together show that the system has the ability to measure the percentage that the patient’s blood glucose level was within an acceptable range.
Comparing data metrics to the data metrics during at least a previous month period
Par. [0264]-[0269] provide examples of motivational insight messages, which include month-to-month comparisons
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to provide positive insights regarding a percentage of time when the patient was able to keep their glucose level in an acceptable range over an immediately preceding at least 24-hour period and also be able to compare data metrics to the data metrics during at least a previous month period, as taught by Zhong, because a system that provides messages such as those described in Zhong allows the system “to optimize patient engagement, motivation, and wellbeing during diabetes management by identifying and rewarding patterns associated with best disease management practices, providing positive reinforcement, and providing helpful educational tips and reminders, etc., while not increasing the daily management burden.” (Zhong, par. [0261]).
Blahnik teaches
Indicating that a measured value of the patient measured over an immediately preceding at least 24-hour period was higher than any other measured value of the patient measured over a 24-hour period during at least a previous month period
Par. [0064], “Interface 190 can further include a reference indicator representing supplemental information relevant to the user's activity on any of the first, second, or third indicators 202, 204, or 206. In the illustrated example, the additional reference indicators are shown as reference indicator 208 along the ring of first indicator 202. Examples of supplemental information that can be additionally provided on the display include, non-exclusively, timed-based goals that are adjusted in accordance with a passage of time (e.g., certain percentage(s) of the goal to be completed by certain time(s) of a day, such as 10% to be completed by 10:00 am, 80% to be completed by 9:00 pm, and/or the like. such that the indicator would be moving along the ring throughout the day to indicate the changing percentage of the goal to be completed depending on the time of a day), history of user's past activity (e.g., activity performed by a user of device 100 on a particular day of the week, a highest/lowest or daily average amount of activity of a certain category performed by the user of the device over a month, a week, two days, last day, etc.), activity data of other users different from the user of the device (e.g., a highest/lowest, or daily average amount of activity of certain category performed by other users different from the user of the device), or the like.”
The ability to measure the history of the user’s past activity, which includes the measured “highest/lowest or daily average amount of an activity of a certain category performed by the user of the device over a month” is a measure that is capable of comparing the immediately preceding 24-hour and identifying it as the highest over the preceding month, in cases where the immediately preceding 24-hour period is the highest day for the month.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson and Zhong the ability to indicate the immediately preceding 24-hour period as being higher than any other at least 24-hour period over the last month, as taught by Blahnik, because the ability to measure a user’s performance and then output the results of that performance to a user “may allow a user to discover attributes about its monitored [performance] and/or information about motivation to [continue performing] in the future.” (Blahnik, par. [0037]).

Claim 8
	Regarding claim 8, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 7. Anderson further discloses
Receiving selection of one of the one or more therapy recommendations
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription. One or more of steps 320-328 may be at least partially performed by a controller of a remote server (220) and/or computing device (222).”
Par. [0097], “On the other hand, a health care professional prompt may be more direct; "Patient John S. has had 15 hyperglycemic events in the last week. John S's A1c is currently at 9.1 and he is at risk for serious complications. It may be beneficial to intervene with a change in prescription, increased test frequency, and/or suggestion to make dietary changes."”
This allows for suggestions to be broad, such as “intervene with a change in prescription”.
Receiving insulin therapy information associated with the selected one of the one or more therapy recommendations
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing). In some variations, the patient prompt for health care professional review may comprise one or more of medical suggestions (e.g., medical information related to facts and information) and medical advice (e.g., diagnosis and/or prescribing a treatment for a medical condition).”
Receiving a command from the health care professional for a specific change to the medicine or dosing prescribed to the patient that would be received in response to the suggestion that the prescription be changed is the “receiving insulin therapy information”.

Claim 10
	Regarding claim 10, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 7. Anderson further discloses
Receiving a document associated with any ones of the therapy recommendations
Par. [0108], “In other variations, prompts provided to a plurality of patients may include observations such as educational information (e.g., health-related article, news, etc.), motivational material (e.g., messaging), and/or other kinds of suitable information to promote better health. Such prompts may be specific or targeted to a set of patients based on one or more shared characteristics (e.g., health characteristic, characteristic of belonging to a shared, common organization, etc.).”
Including materials such as news and articles in the data sent to the patient shows that the documents were received as part of generating the prompt.
Par. [0109], “Although methods for managing a patient population are described primarily with respect to a health care professional managing a patient population, other variations of the method may additionally or alternatively including providing other kinds of users with patient and/or patient population information and allowing such users to provide prompts and other information.”
This shows that the prompts for sending the documents to the patients are managed by the provider.

Claim 11
	Regarding claim 11, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 7. Anderson further discloses
Responsive to receiving the insulin therapy information, receiving input to send the insulin therapy information to one or more of the insulin delivery system or the user devices
Par. [0098], “The health care professional may input a command to execute the prompt for the patient (336). For example, the health care professional may select the prompt to be output to the patient from a list of generated prompts output in step 334.”

Claim 13
	Regarding claim 13, Anderson teaches
A method for managing insulin therapy of a person with diabetes (PWD), comprising:
Par. [0005], “Described here are analyte measurement devices and disease management systems and methods for providing an actionable suggestion to a patient and/or a health care professional in managing a chronic condition such as diabetes.”
Receiving, from one or more of an insulin delivery system or a user device, therapy data associated with the PWD
Par. [0043], “The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card).”
Par. [0061], “Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the nutrition application. Therefore, in some cases, the patient measuring device need not necessarily generate patient data using sensors.”
Par. [0064], “Analyte data and patient data may be received at the computing device (310). For example, data may be transmitted wirelessly using a Bluetooth protocol and by wire through a USB connection. In some variations, once a communication channel has been established between the measurement device and the computing device, analyte data and patient data may be automatically transmitted without patient input and/or notification. For example, the analyte measuring device may transmit all the generated data or a subset of data (e.g., set of data not yet received by the computing device) in the background while the patient uses other applications on their smartphone. Additionally or alternatively, the computing device may receive the last test result, all test results, test results from a predetermined time frame, and the like. The received data may be further transmitted to a cloud database. Analyte and patient data stored on a cloud database may be accessible from any account and/or device that is granted access to that data. In some variations, a patient's computing device may connect to another service/platform containing patient data (e.g., activity tracker data, meal data) to receive that data.”
Analyzing the therapy data to identify one or more trends indicated in the therapy data
Par. [0067], “Data trends may be generated by analyzing analyte data against patient data for each patient (314). Data analysis of data from different measurement devices may identify useful trends between analyte data and patient data for output to users (e.g., patients and health care professionals) and permit generation of actionable prompts.”
Based at least partially on the identified one or more trends, determining at least one behavior insight, at least one insulin dosing insight, and at least one positive insight, the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight comprising clinical advice for managing the insulin therapy of the PWD
Par. [0029], “For example, data analysis showing that a patient is exhibiting a potentially dangerous trend may be used to output a patient prompt advising them to schedule an appointment with a health care professional, and/or to add an activity notification through their computing device to encourage more physical activity. ”
Par. [0086], “In some variations, a prompt may be generated to suggest setting a notification to test and/or eat based on trend analysis that indicates a consistent failure to test and/or engage in physical activity around a certain time of day. In other variations, a prompt may be generated to suggest setting a notification to test if an interval between tests exceeds a predetermined threshold.”
These show the system analyzing the data trends and generating advice regarding changing the behavior of the patient.
Par. [0091], “In some variations, data analysis of analyte data and patient data indicating consistent low blood glucose after lunch may suggest insulin sensitivity that is higher midday such that the patient may need less insulin around that time. A prompt may be generated to suggest that the patient contact their health care professional to discuss adjusting the patient's insulin-to-carbohydrate ratio during the day. The prompt may also suggest or automatically increase a hypoglycemic alert threshold. A more sensitive threshold may allow a patient in a potentially dangerous condition to be identified more quickly.”
Par. [0095], “A determination may be made whether a prompt should include a command to change device settings of either the patient computing device or health care professional computing device (332) based on the patient's data and trend analysis.”
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing).”
The ability to analyze the patient’s data and trend analysis of that data and determine the provider should modify the patient’s prescription is generating an insulin dose insight.
Par. [0029], “As another example, data analysis showing that a patient is on a positive trend may be used to generate a prompt providing positive reinforcement to the patient and/or a reduction in the frequency of analyte testing.”
Generating a prompt providing positive reinforcement would be determining a positive insight.
Displaying, on a display of the insulin delivery device or the user device, one or more of the at least one behavior insight, the at least one insulin dosing insight, and the at least one positive insight
Par. [0091], “In some variations, data analysis of analyte data and patient data indicating consistent low blood glucose after lunch may suggest insulin sensitivity that is higher midday such that the patient may need less insulin around that time. A prompt may be generated to suggest that the patient contact their health care professional to discuss adjusting the patient's insulin-to-carbohydrate ratio during the day. The prompt may also suggest or automatically increase a hypoglycemic alert threshold. A more sensitive threshold may allow a patient in a potentially dangerous condition to be identified more quickly.”
Par. [0092], “In some variations, the actionable prompts may be output to one or more of the patient and a set of predetermined contacts through mobile Push notifications, text messages, voice calls, e-mails, and the like. ”
Displaying, on the display of the insulin delivery device or the user device, a way to receive patient input
Par. [0056], “In some variations, the user interface may comprise an input device (e.g., touch screen) and output device (e.g., display device) and be configured to receive input data from one or more of the measurement devices (210, 212), network (230), database (240), and server (250). For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
Par. [0117], “For example, the tenth GUI (610) includes display of a Push Notification Alert that suggests a user take action in response to the patient's low blood sugar. The user may input a command (e.g., swipe motion) to transition to an eleventh GUI (620) (e.g., quick action tips) depicted in FIG. 6B. In some variations, the eleventh GUI (620) may comprise one or more of text, audio, video, haptic feedback, etc. In some variations, the user may confirm having received and/or followed the suggestions and/or observations presented in the eleventh GUI (620).”
Receiving input of insulin therapy information
Par. [0056], “In some variations, the user interface may comprise an input device (e.g., touch screen) and output device (e.g., display device) and be configured to receive input data from one or more of the measurement devices (210, 212), network (230), database (240), and server (250). For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
See also par. [0089], “In another example, a glucose measurement below 40 mg/dL may output a prompt to the patient's phone requesting confirmation that the patient is OK.”
Receiving insulin therapy information related to managing insulin therapy of the PWD
Par. [0044], “The computing device may be configured to receive various types of data. For example, the computing device may be configured to receive a patient's personal data (e.g., gender, weight, birthday, age, height, diagnosis date, anniversary date using the device, etc.), a patient's testing history (e.g., number of tests completed, time each test was completed, date each test was completed, pre or post prandial test markings, how many tests a patient has completed consecutively, etc.), a patient's results history (e.g., glucose level at time test was taken), a patient's diet information (e.g., what a patient had to eat each day, number of alcoholic beverages, amount of carbohydrates consumed, etc.), a patient's exercise information (e.g., if a patient exercised, when the patient exercised, duration of exercise, what type of exercise the patient completed (e.g. biking, swimming, running, etc.), exertion level of the exercise (e.g., low, medium, high), a patient's heart rate during exercise, etc.), general health information of other similarly situated patients (e.g., typical test results for a similar patient at a similar time of day, average of test results for a similar patient after exercise, etc.), or any other information that may be relevant to a patient's treatment.”
Par. [0056], “In some variations, the user interface may comprise an input device (e.g., touch screen) and output device (e.g., display device) and be configured to receive input data from one or more of the measurement devices (210, 212), network (230), database (240), and server (250). For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
These describe the ability for the patient to input patient data, such as age, weight, or analyte measurements.
Par. [0117], “For example, the tenth GUI (610) includes display of a Push Notification Alert that suggests a user take action in response to the patient's low blood sugar. The user may input a command (e.g., swipe motion) to transition to an eleventh GUI (620) (e.g., quick action tips) depicted in FIG. 6B. In some variations, the eleventh GUI (620) may comprise one or more of text, audio, video, haptic feedback, etc. In some variations, the user may confirm having received and/or followed the suggestions and/or observations presented in the eleventh GUI (620).”
This shows the patient can input information regarding whether or not they have “received and/or followed the suggestions”, which relates to whether the patient is complying with the therapy.
Transmitting the insulin therapy information to a healthcare provider device of a health care provider caring for the PWD
Par. [0122], “FIG. 8B depicts a sixteenth GUI (820) providing patient and analyte data of a patient to a coach and/or health care professional. The sixteenth GUI (820) may include patient data including one or more of general health information (e.g., height, weight, gender, age, etc.), prescription information, diagnosis, testing history, charts, timeline, contact information, employer information, insurance information, program information (e.g., diabetes education, motivation, compliance), and notes, and the like.”
However, Anderson does not explicitly disclose
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period was higher than any other percentage of time for which the glucose level of the PWD was within an acceptable range over a 24-hour period during at least a previous month period
A dialog box for receiving input of insulin therapy information, and receiving, at the dialog box, the insulin therapy information
The following limitations would have been obvious in light of Anderson:
A dialog box for receiving input of insulin therapy information, and receiving, at the dialog box, the insulin therapy information
Anderson teaches the ability to provide prompts and notifications that solicit information from the patient (see Par. [0089]), and the ability to provide information to the system using textual input (see Par. [0056] and [0061]). Combined these are allowing the user to respond to the prompt for additional information by providing a text input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to provide a dialog box for receiving information from a patient because it is combining two prior art elements (the prompts soliciting patient information and the textual input) according to known methods (providing a text input field in the interface that provides the prompt), to achieve predictable results (a system that can provide a prompt on a display that is able to receive textual input responding to the prompt), with no additional Graham v. Deere considerations.
Additionally, providing the dialog box allows the patient to respond to the prompts that are displayed to the patient (see Par. [0031]) using an input method that is known (e.g., a keyboard) (see Par. [0056]).
Zhong teaches
Wherein the at least one positive insight indicates that a percentage of time for which a glucose level of the PWD was within an acceptable range over an immediately preceding at least 24-hour period 
Par. [0262], “The baseline methodologies described above can be utilized to generate and deliver insight messages that are intended to encourage, reward, motivate, or congratulate the patient, or to otherwise provide positive reinforcement in a timely and meaningful manner. Insight messages of this type can include, without limitation: motivational insight messages; adherence insight messages; and reminder insight messages.”
Par. [0263], “Motivational insight messages can be triggered by certain conditions, such as: longer periods of time within the patient's target glucose range; shorter periods of hypoglycemia; shorter periods of hyperglycemia; fewer hypoglycemic episodes; or fewer hyperglycemic episodes.”
This shows that the system can determine motivational insights based on the time for which a glucose level of the PWD was within an acceptable range over an immediately preceding period.
Par. [0264]-[0269] provide examples of motivational insight messages.
Par. [0109], “The “Good Control” outcome indicates that the patient has experienced good glycemic control or management that satisfies certain quantifiable criteria. For example, if the patient's measured or sensed glucose levels were within the target range for more than 20 hours during the last day, then the “Good Control” outcome can be indicated. As another example, if the patient's measured or sensed glucose levels are within the target range for at least 80% of the time during the last week, then the “Good Control” outcome can be indicated.”
Par. [0110], “The exemplary embodiment of the system 100, 300 employs the five differential glycemic outcomes listed here: … (5) Percentage of Time: Good Control. Each of the differential glycemic outcomes listed above is associated with a defined window of time, and each outcome represents a calculated percentage against corresponding thresholds based on values within the defined window of time.”
Par. [0109] and [0110] together show that the system has the ability to measure the percentage that the patient’s blood glucose level was within an acceptable range.
Comparing data metrics to the data metrics during at least a previous month period
Par. [0264]-[0269] provide examples of motivational insight messages, which include month-to-month comparisons
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson the ability to provide positive insights regarding a percentage of time when the patient was able to keep their glucose level in an acceptable range over an immediately preceding at least 24-hour period and also be able to compare data metrics to the data metrics during at least a previous month period, as taught by Zhong, because a system that provides messages such as those described in Zhong allows the system “to optimize patient engagement, motivation, and wellbeing during diabetes management by identifying and rewarding patterns associated with best disease management practices, providing positive reinforcement, and providing helpful educational tips and reminders, etc., while not increasing the daily management burden.” (Zhong, par. [0261]).
Blahnik teaches
Indicating that a measured value of the patient measured over an immediately preceding at least 24-hour period was higher than any other measured value of the patient measured over a 24-hour period during at least a previous month period
Par. [0064], “Interface 190 can further include a reference indicator representing supplemental information relevant to the user's activity on any of the first, second, or third indicators 202, 204, or 206. In the illustrated example, the additional reference indicators are shown as reference indicator 208 along the ring of first indicator 202. Examples of supplemental information that can be additionally provided on the display include, non-exclusively, timed-based goals that are adjusted in accordance with a passage of time (e.g., certain percentage(s) of the goal to be completed by certain time(s) of a day, such as 10% to be completed by 10:00 am, 80% to be completed by 9:00 pm, and/or the like. such that the indicator would be moving along the ring throughout the day to indicate the changing percentage of the goal to be completed depending on the time of a day), history of user's past activity (e.g., activity performed by a user of device 100 on a particular day of the week, a highest/lowest or daily average amount of activity of a certain category performed by the user of the device over a month, a week, two days, last day, etc.), activity data of other users different from the user of the device (e.g., a highest/lowest, or daily average amount of activity of certain category performed by other users different from the user of the device), or the like.”
The ability to measure the history of the user’s past activity, which includes the measured “highest/lowest or daily average amount of an activity of a certain category performed by the user of the device over a month” is a measure that is capable of comparing the immediately preceding 24-hour and identifying it as the highest over the preceding month, in cases where the immediately preceding 24-hour period is the highest day for the month.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Anderson and Zhong the ability to indicate the immediately preceding 24-hour period as being higher than any other at least 24-hour period over the last month, as taught by Blahnik, because the ability to measure a user’s performance and then output the results of that performance to a user “may allow a user to discover attributes about its monitored [performance] and/or information about motivation to [continue performing] in the future.” (Blahnik, par. [0037]).

Claim 14
	Regarding claim 14, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 13. Anderson further teaches
Receiving one or more of an insulin therapy care plan and test results originating from the health care provider at the health care provider device
Par. [0096], “For example, the health care professional may review and select a prompt to modify a patient's prescription (e.g., modify medicine, dosing). In some variations, the patient prompt for health care professional review may comprise one or more of medical suggestions (e.g., medical information related to facts and information) and medical advice (e.g., diagnosis and/or prescribing a treatment for a medical condition). ”
Receiving a selection of a prompt with options to modify a patient’s prescription is receiving a care plan because it is the health care provider providing input to the system, where that input is information that specifies the treatments that are to be provided to the patient.

Claim 15
	Regarding claim 15, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 13. Anderson further teaches
Wherein receiving the insulin therapy information further comprises receiving one or more of a document and textual input
Par. [0043], “In some variations, the computing device may be configured to access and/or receive data from different sources. The computing device may be configured to receive data directly input by a patient and/or it may be configured to receive data from separate devices (e.g., a smartphone, tablet, computer) and/or from a storage medium (e.g., flash drive, memory card).”
Par. [0053], “For example, a user interface of the computing device may include an input device for a user to input commands and an output device for a user to receive output (e.g., patient data analysis and prompts on a display device).”
Par. [0056], “For example, user control of an input device (e.g., keyboard, buttons, touch screen) may be received by the user interface and may then be processed by processor and memory for the user interface to output a control signal to one or more measurement devices (210, 212).”
Par. [0061], “Furthermore, patient data may be generated on a computing device running an application such as a nutrition (e.g., calorie, meal) analysis application that may, for example, be manually input to the nutrition application. Therefore, in some cases, the patient measuring device need not necessarily generate patient data using sensors. As used herein, a patient measuring device may also refer to devices storing patient data accessible through a network (e.g., website, remote server, cloud database, etc.). For example, patient data may be pulled from a patient's activity tracker platform.”
Par. [0118], “The confirmation prompt may ask the user to transmit a text message response indicating whether the patient followed the suggestion indicated in the prompt.”

Claim 16
	Regarding claim 16, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 13. Anderson further teaches
Providing the therapy data to a clinical decision support system
Par. [0005], “These systems and methods may, for example, obtain patient data from a plurality of devices, integrate the data, and analyze it for trends that may be presented to the patient and/or health care professional along with one or more suggestions that the patient and/or health care professional may take action on in view of the trends.”
A clinical decision support system is one that receives and analyzes patient data and output diagnosis or treatment recommendations based on that analysis. Though not explicitly recited as a clinical decision support system, this system performs the functions of a clinical decision support.
See also par. [0029].
The clinical decision support system being of a cloud computing system
Par. [0110], “FIG. 4 is a set of illustrative variations of a graphical user interface (GUI). An analyte measurement device (410) may automatically connect (412) to a cloud database to transmit generated analyte measurement data (402). The data may be processed and analyzed (414) on a remote computing device (e.g., remote server) and the results output to a patient's smartphone through a set of GUIs.”
This shows the system being able to communicate the patient data to a cloud storage system where it can then be processed on the central computing device.
Par. [0081], “The patient may use a graphical user interface (GUI) to view their data, analysis, and actionable suggestion (e.g., prompts) using one or more of a mobile application (e.g., iOS, Android), web browser accessing a secure website, and/or cloud computing solution.”
This shows the system has the ability to use a cloud computing solution as the central computing device in the system. 

Claim 17
	Regarding claim 17, the combination of Anderson, Zhong, and Blahnik teaches all the limitations of claim 16. Anderson further teaches
Wherein the transmitting the insulin therapy information to the health care provider device comprises: transmitting the insulin therapy information via the clinical decision support system
Par. [0005], “These systems and methods may, for example, obtain patient data from a plurality of devices, integrate the data, and analyze it for trends that may be presented to the patient and/or health care professional along with one or more suggestions that the patient and/or health care professional may take action on in view of the trends.”
This shows that the patient data is submitted to the system that analyzes the patient data, and that system outputs the received and analyzed patient data to the health care professional.
See also par. [0029].
Par. [0093], “The health care professional may be provided access to the same analysis available to the patient. In some variations, additional analysis may be generated specifically for the health care professional as well as modification options related to a patient's prescription. One or more of steps 320-328 may be at least partially performed by a controller of a remote server (220) and/or computing device (222).”
The clinical decision support system being of a cloud computing system
Par. [0110], “FIG. 4 is a set of illustrative variations of a graphical user interface (GUI). An analyte measurement device (410) may automatically connect (412) to a cloud database to transmit generated analyte measurement data (402). The data may be processed and analyzed (414) on a remote computing device (e.g., remote server) and the results output to a patient's smartphone through a set of GUIs.”
This shows the system being able to communicate the patient data to a cloud storage system where it can then be processed on the central computing device.
Par. [0081], “The patient may use a graphical user interface (GUI) to view their data, analysis, and actionable suggestion (e.g., prompts) using one or more of a mobile application (e.g., iOS, Android), web browser accessing a secure website, and/or cloud computing solution.”
This shows the system has the ability to use a cloud computing solution as the central computing device in the system. 

Response to Arguments
101 Rejections
Applicant's arguments filed July 1, 2021, have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are eligible under 35 USC 101 without “specifically point[ing] out the supposed errors in the examiner’s action”.
	The 101 rejection has been updated to address the newly added claim limitations, and the rejections under 101 will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686